Title: To John Adams from Amos J. Cook, 21 November 1807
From: Cook, Amos J.
To: Adams, John



Sir,
Fryeburg Novr. 21. 1807.

Having the honor to be Preceptor of the Academy in this place, and feeling interested in the diffusion of science and literature in general, I am respectfully led to request the favor of your sending me by mail, or otherwise, as you may think proper, a specimen of your handwriting, to be preserved in the cabinet of curiosities, collecting in our Institution for the benefit of students.—I need not add how highly such a favor wou’ld be prized; nor how time would be continually rendering it more and more valuable.
Your personal acquaintance and intimacy with General Washington induces me to suppose it in your power, likewise, to furnish a specimen of his writing; and perhaps that of others, whose characters are to be respected, so long as virtue should be rewarded.—
Impressed with sentiments of respect, permit me, dear Sir, / to subscribe myself your much obliged and very humble / servant,

Amos J. Cook.